Citation Nr: 0318635	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  98-15 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for glomerulonephritis.

4.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
February 1963.  Her claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The Board remanded the case to the RO 
for additional development in February 2001.  That 
development has been accomplished, and the case is once again 
before the Board for review.  

The issue involving entitlement to service connection for 
asthma will be discussed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claims addressed in this decision, and has 
made all reasonable efforts to obtain and fully develop all 
evidence necessary for the equitable disposition of the 
claims.

2.  The veteran's disabilities involving pes planus and 
plantar fasciitis are not related to service.

3.  The veteran's cervical spine disability is not related to 
service.

4.  The veteran does not suffer from glomerulonephritis.




CONCLUSIONS OF LAW

1.  Pes planus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.303 (2002).

2.  A cervical spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.303, 3.307, 
3.309 (2002).

3.  Glomerulonephritis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for pes planus, a 
cervical spine disability, and glomerulonephritis.  In the 
interest of clarity, the Board will initially discuss whether 
these issues have been properly developed for appellate 
purposes.  The Board will then address the issues on appeal, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of the issues on appeal.  

I.  Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R. 
§ 3.159 (2002). 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  Information 
means non-evidentiary facts, such as the claimant's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 
38 C.F.R. § 3.159(a)(5) (2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

In this case, the Board finds that VA has complied with the 
duty-to-assist requirement of the VCAA.  It does not appear 
that there are any outstanding records that are relevant to 
this appeal.  The RO has obtained the veteran's service 
medical records.  The veteran testified that she received 
treatment from the military after she left service while 
still married to her husband who remained on active duty.  
The RO requested these records from the National Personnel 
Record Center (NPRC) in June 1999; however, that agency 
indicated that no such records were available.  See VCAA at 
2097-98 (stating that the efforts to obtain outstanding 
relevant records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.)  

The RO has also obtained all VA and private medical records 
pertaining to the veteran since her separation from active 
duty in 1963.  However, the Board notes that medical records 
from several private sources are unavailable.  The veteran 
indicated that she received treatment for her service-
connected disabilities at Middletown Hospital.  Following a 
request to obtain these records, however, Middletown Hospital 
indicated that they were unable to obtain any treatment 
records pertaining to the veteran.  The RO also attempted to 
obtain treatment records from W.A., M.D., who indicated that 
he was unable to obtain any records pertaining to the 
veteran.  Id.  The Board also notes that the veteran was 
afforded several examinations by VA in October 2002 to 
determine the etiology of the disabilities at issue.  
Finally, the RO obtained records associated with an award for 
Social Security Administration (SSA) benefits.  Under these 
circumstances, the Board finds that all reasonable efforts to 
secure and develop the evidence that is necessary for an 
equitable disposition of the issues on appeal has been made 
by the agency of original jurisdiction.

The Board further observes that the discussions in the rating 
decisions of April 1997, May 1997, July 1997, October 1997, 
and April 1998; the statement of the case issued in September 
1998; the supplemental statements of the case issued in March 
2000, January 2003, and March 2003, as well as various 
letters by the RO and the Board have informed the veteran of 
the information and evidence necessary to substantiate his 
claims.  Pursuant to the Board's February 2001 remand, the 
veteran was notified of the evidence she was expected to 
obtain and which evidence VA would obtain.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  The veteran also 
was notified of the applicable provisions of the VCAA. 

The Board therefore concludes that the veteran has been 
notified of the evidence and information necessary to 
substantiate her claims and has been notified of VA's efforts 
to assist her.  See Quartuccio, supra.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  As such, further development is 
not necessary to meet the requirements of 38 U.S.C.A. §§ 5103 
and 5103A.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  Accordingly, no further 
notification or duty to assist development is required and 
the Board may proceed to consider the veteran's appeal.  

II.  Discussion

Service connection for VA disability compensation purposes is 
awarded to a veteran who served on active duty during a 
period of war or during a post-December 31, 1946, peacetime 
period, for any disease or injury that was incurred in or 
aggravated by a veteran's active service, or for certain 
chronic diseases that were initially manifested to a degree 
of 10 percent or more within one year from the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307 as 
amended by 67 Fed. Reg. 67792-67793 (Nov. 7, 2002), 3.309 
(2002). 

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137; 
VAOPGCPREC 3-2003.  A history of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions but will be 
considered together with all other material evidence in 
determinations as to inception.  Determinations should not be 
based on medical judgment alone as distinguished from 
accepted medical principles, or on history alone without 
regard to clinical factors pertinent to the basic character, 
origin and development of such injury or disease.  They 
should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof.  38 
C.F.R. § 3.304(b)(1).  

The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and by showing that the condition was not 
aggravated in service.  VAOPGCPREC 3-2003.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of inservice aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A.  Pes Planus

The veteran claims that her pes planus preexisted service and 
was aggravated therein.  For the reasons set forth below, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  

The evidence shows that the veteran's pes planus did not 
exist when she entered service in January 1962.  A physical 
examination at the time of her enlistment in January 1962 
made no reference to pes planus or any other foot condition.  
The veteran also denied a history of foot trouble.  
Therefore, the presumption of soundness applies.  38 U.S.C.A. 
§§ 1111, 1137; VAOPGCPREC 3-2003.  

The Board also finds that this presumption has not been 
rebutted by clear and unmistakable evidence.  None of the 
veteran's service medical records, including a January 1963 
separation examination report, makes any reference to pes 
planus.  In October 2002, after reviewing the claims file and 
examining the veteran's feet, a VA examiner stated: "It 
would appear that [the veteran's] foot problems on one hand 
by her history probably began before her military service; 
however, we have absolutely NO documentation that they 
existed prior to 1979."  Since this opinion does not 
constitute clear and unmistakable evidence that the veteran's 
pes planus existed prior to service, the presumption of 
soundness has not been rebutted.  Thus, the issue to be 
determined is whether the veteran's pes planus was incurred 
in service. 

The Board finds that the preponderance of the evidence is 
against a finding that pes planus was incurred in service.  
In reaching this decision, the Board reviewed numerous VA and 
private treatment records dated from 1979 to the present, 
several of which mention treatment for plantar fasciitis.  
The Board also considered a May 1997 VA examination report 
which includes diagnoses of bilateral plantar fasciitis and 
heel spurs.  The Board emphasizes that these reports are 
dated many years after service and do not include a medical 
opinion concerning the etiology or date of onset of the 
veteran's bilateral foot condition. 

As a result, the Board remanded the case with instruction 
that the veteran be afforded a VA examination to determine 
the nature and etiology of her foot condition.  The veteran 
underwent a VA examination in October 2002, at which time the 
examiner indicated that he had reviewed the claims file.  
During the interview, the veteran reported a history of 
chronic foot pain since the age of eleven or twelve.  
According to the veteran, she was first diagnosed with pes 
planus during a pre-enlistment examination, but was admitted 
into the military anyway.  The examiner pointed out, however, 
that there was no documentation of any treatment for foot 
pain until approximately 1979.  Upon physical examination, 
there was minimal flattening or loss of the longitudinal arch 
bilaterally.  Minimal tenderness to deep palpation was also 
present over the plantar surface of the calcaneus as well as 
over the first metatarsal head bilaterally.  The examiner 
concluded with a diagnosis of history of pes planus.  The 
examiner also provided the following opinion.

It would appear that [the veteran's] foot problems 
on one hand by her history probably began before 
her military service; however, we have absolutely 
NO documentation that they existed prior to 1979.  
They certainly did not BEGIN during her service and 
did not worsen during her service.  That CAN be 
said clearly and unmistakably.  The majority of her 
current foot symptoms are secondary to plantar 
fasciitis and calcaneal spurring which has 
developed in the last ten years or so.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for pes planus.  The medical evidence 
clearly shows that the veteran's foot problems first 
developed many years after service.  Indeed, the only 
evidence of a nexus between the veteran's pes planus and her 
period of service are the veteran's own lay statements, 
including testimony presented at a May 1999 hearing.  
However, the veteran is not competent to testify as to the 
etiology of her pes planus or plantar fasciitis.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions); see also 66 Fed. Reg. 
45,620, 45, 630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(2) (competency is an adjudicative determination).  
Therefore, the veteran's lay statements are of limited 
probative value, particularly in light of the opinion 
provided by a VA examiner in October 2002 who found that the 
veteran's bilateral foot condition began many years after 
service.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for pes planus.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(holding that the VCAA did not alter the benefit-of-the doubt 
doctrine).  Accordingly, the appeal is denied.

B.  Cervical Spine Disability

The veteran claims that she suffers from a cervical spine 
disability as a result of a motor vehicle accident in 
service.  For the reasons set forth below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  

The veteran's service medical records show that she was 
treated for headaches and dizziness following a motor vehicle 
accident in March 1962.  The diagnostic impression was mild 
concussion syndrome.  However, at no time did the veteran 
report neck pain in service.  Of particular relevance, a 
clinical evaluation at the time of her separation examination 
in January 1963 was normal. 

The Board also reviewed numerous VA and private treatment 
records dated from 1979 to the present, none of which 
indicates that the veteran's cervical spine disability had 
its onset in service or during the one-year presumptive 
period after service.  In fact, medical records from L.P., 
M.D., dated in 1988 note the veteran's history of a work-
related neck injury in 1974 and again in 1985.  The Board 
notes that several medical records, including a May 1997 VA 
examination report, include the veteran's history of neck 
pain dating back to 1963.  However, no medical professional 
offered their own independent medical opinion confirming the 
veteran's self-reported history.  See Leshore v. Brown, 8 
Vet. App. 406, 409 (1995) (holding that evidence which is 
simply unenhanced information recorded by a medical examiner 
does not constitute competent medical evidence).

Pursuant to the Board's remand, the veteran underwent a VA 
orthopedic examination in October 2002 to determine the 
nature of her cervical spine disability.  At that time, the 
veteran reported a history of cervical pain dating back to a 
motor vehicle accident in service.  The examiner pointed out, 
however, that there was no complaint whatsoever of any neck 
pain following the accident.  A physical examination of the 
cervical spine revealed no significant findings.  X-rays 
revealed mild degenerative changes, which the examiner said 
were unremarkable for the veteran's age.  The examiner 
concluded that the veteran's neck condition most accurately 
characterized fibromyalgia.  The examiner also stated that 
there may be some underlying spondylosis of the cervical 
spine, but that "there is no indication that this has any 
relationship what-so-ever to her military service." 

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a cervical spine disability.  
The evidence shows that this condition was first identified 
many years after service and has not been medically linked to 
service.  Despite the veteran's statements that this 
condition is related to a motor vehicle accident in 1963, as 
a layperson without medical expertise or training, her 
statements alone are insufficient to establish a relationship 
between this condition and service.  See Grottveit and 
Espiritu, both supra.  Hence, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies.  VCAA, Pub. L. No. 
106-475, 114 Stat. 2096, 2098-2099 (2000).  Accordingly, the 
appeal is denied.

C.  Glomerulonephritis

The veteran claims that she suffers from glomerulonephritis 
as a result of service.  Glomerulonephritis is defined as 
renal disease characterized by inflammatory changes in the 
glomeruli which are not the result of infection of the 
kidneys.  See Stedman's Medical Dictionary at 726 (26th ed. 
1995).  For the reasons set forth below, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim. 

The veteran's service medical records show that she was seen 
in June 1962 for localized tenderness in the left lower and 
right upper quadrants.  At that time, the veteran reported a 
past medical history of severe kidney infection with 
hematuria in connection with pharyngitis when she was 15 
years old.  At her January 1963 separation examination, the 
examiner noted the veteran's history involving an episode of 
painful urination prior to service with no reoccurrence.  The 
veteran also reported a history of blood in her urine but 
denied frequent or painful urination.  Upon clinical 
evaluation, however, no kidney disease was identified.

VA and private treatment records dated from 1979 to the 
present show treatment for urinary tract infections, female 
urethral syndrome and leukoplakia of the bladder.  However, 
none of these records includes a diagnosis of 
glomerulonephritis.  Although several reports include the 
veteran's statements that she suffers from nephritis and 
glomerulonephritis, neither diagnosis was confirmed by a 
medical professional.  A May 1997 VA examination report also 
noted that there was no evidence of any current renal 
impairment on laboratory evaluation.  

The veteran underwent a VA examination in October 2002 to 
determine the nature and etiology of her claimed 
glomerulonephritis.  During the interview, the veteran 
reported a long history of urinary urgency, frequency and 
nocturia which began when she was a pre-teenager.  The 
veteran also reported an isolated episode of hematuria 
associated with an upper respiratory infection when she was a 
teenager, which she claimed was scarlet fever or 
Streptococcus infection.  The examiner indicated that the 
veteran made a complete recovery from that illness.  The 
examiner also noted that there was extensive documentation in 
the record concerning treatment for various urethral and 
urinary conditions, including chronic female urethral 
syndrome with history of pyelonephritis, cystitis, urethral 
stricture, and bladder leukoplakia, none of which "would 
have anything to do what-so-ever with any 
glomerulonephritis."  Objectively, no kidney dysfunction was 
shown.  A urinalysis was normal and a renal profile showed 
normal kidney function.  Under the diagnosis section, the 
examiner noted the following:

History of possible, remote, post Streptococcal 
glomerulonephritis.  What is very clear is that the 
vast majority of cases of post Streptococcal 
glomerulonephritis, especially in children, either 
resolves very quickly or progresses rapidly towards 
renal failure requiring renal replacement treatment 
such as transplant or dialysis.  The fact that her 
course, at least for many years, was unremarkable 
suggests that she had a complete recovery from the 
glomerulonephritis and that is NOT an important 
factor in her current symptomatology.  There is no 
diagnosis or documentation of any treatment for a 
urinary condition during her military service.  It 
can be said clearly and unmistakably that her 
military service did not contribute in any manner 
towards the worsening of any urinary condition, nor 
did any urinary condition begin in her military 
service.  More specifically with regards to any 
albumin in her urine, albumin tests on urinalyses 
during her early pregnancy at the end of her 
military service were negative, contrary to her 
reports. 

Based on the foregoing, the evidence fails to show that the 
veteran currently suffers from a kidney disorder, to include 
glomerulonephritis.  Therefore, service connection for this 
condition is precluded by law.  See Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, and not 
for a past disability.); Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted"); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).  
Despite the veteran's statements that she currently suffers 
from glomerulonephritis, as a layperson without medical 
expertise or training, her statements alone are insufficient 
to establish the presence of a current disability.  See 
Grottveit and Espiritu, both supra. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for glomerulonephritis.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  
Accordingly, the appeal is denied.


ORDER

Service connection for pes planus is denied.

Service connection for a cervical spine disability is denied.

Service connection for glomerulonephritis is denied.


REMAND

The veteran maintains that she is entitled to service 
connection for a respiratory disorder, to include asthma.  
Before the Board can adjudicate this claim, however, 
additional action by the RO is necessary.  

The record shows that the veteran suffers from asthma as well 
as chronic obstructive pulmonary disease secondary to long-
term tobacco use.  The record also suggests that the veteran 
smoked while on active duty, and may have started smoking at 
that time.  In this regard, the Board notes that the United 
States Court of Appeals for Veterans Claims has ruled that 
the Board is obligated to "seek out all issues [that] are 
reasonably raised from a liberal reading of the documents or 
oral testimony submitted prior to the BVA decision."  Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996); EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991); Myers v. Derwinski, 1 Vet. App. 127, 
129 (1991); Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. 
Cir. 2000) (holding that VA has obligation to explore all 
legal theories, including those unknown to the veteran, by 
which he can obtain benefit sought for the same disability).

The Board notes that legislation was enacted prohibiting 
service connection for a death or disability on the basis 
that it resulted from an injury or disease attributable to 
the use of tobacco products by a claimant during the 
claimant's military service.  38 U.S.C.A. § 1103 (West 2001); 
see also Internal Revenue Service Restructuring and Reform 
Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 
(1998).  However, the new section 1103 applies only to claims 
filed after June 9, 1998, and does not affect claimants who 
filed claims on or before June 9, 1998, such as the claim 
filed in 1997 by the veteran in this case.  

In May 1997, the VA General Counsel issued an opinion 
addressing when service connection may be granted for 
disability or death due to nicotine dependence caused by in-
service tobacco use.  The General Counsel indicated that 
secondary service connection may be granted if the following 
three questions can be answered affirmatively: (1) whether 
nicotine dependence may be considered a disability for 
purposes of the laws governing veterans' benefits; (2) 
whether the veteran acquired a dependence on nicotine in 
service; and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  VAOPGCPREC 19-97, 62 
Fed. Reg. 37,954 (1997).

In a May 1997 memorandum, the Under Secretary for Health 
found that nicotine dependence may be considered a disability 
for VA compensation purposes.  Therefore, pursuant to the 
above opinions, in order to establish a claim for service 
connection for a given disability due directly to in-service 
tobacco use or secondarily to nicotine dependence, the record 
must include competent medical evidence indicating that the 
disability resulted from in-service tobacco use, or that 
nicotine dependence was acquired during service and the 
nicotine dependence caused the claimed disability.  In order 
for the RO to address these issues in the first instance, a 
remand is required.

Accordingly, the case is hereby remanded to the RO for the 
following action:

1.  The veteran should be offered the 
opportunity to identify and submit 
evidence to establish that she began 
smoking in service, whether she smoked 
continuously after service, and whether 
she was nicotine dependent in service.

2.  The claims file and all clinical 
records obtained pursuant to this remand 
should be reviewed by an appropriate VA 
specialist.  The examiner should be 
requested to provide an opinion on the 
question of whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that any claimed respiratory 
disorder(s) is etiologically related to 
the veteran's chronic cigarette smoking.  

If so, the examiner should offer an 
opinion, based on a careful review of the 
record, as to whether it is at least as 
likely as not that the veteran became 
nicotine dependent during her active 
service from January 1962 to February 
1963.  (With reference to the criteria 
for the determination of whether an 
individual is nicotine dependent, the 
examiner's attention is called to the 
criteria for a diagnosis of substance 
dependence in The American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition.) 

If the answer is yes, the examiner should 
opine whether smoking after service 
continued uninterrupted so that the 
disease was proximately due to nicotine 
dependence acquired in service.  If the 
examiner finds that the veteran did not 
become nicotine dependent during active 
service, then the examiner should offer 
an opinion as to  whether it is at least 
as likely as not that tobacco use during 
the veteran's active service from January 
1962 to February 1963, as opposed to 
tobacco use before or after service, 
caused the claimed respiratory 
disorder(s).

3.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  
Any further action to comply with the 
notice and duty to assist provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002)], which is deemed necessary 
should be accomplished.

4.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence 


she desires to have considered in connection with her current 
appeal.  No action is required of the appellant until she is 
notified.




	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


